FORMULAWON, INC. EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT made as of the 11th day of March 2008 by and between Formulawon, Inc. a Delaware corporation, having an office at 2800 Neilson Way #910, Santa Monica, CA 90405 (hereinafter referred to as "Employer") and Fitra Iriani, an individual residing at 2800 Neilson Way #910, Santa Monica, CA 90405(hereinafter referred to as "Employee"). W I T N E S E T H: WHEREAS, Employer desires to employ Employee as the President and CEO; and WHEREAS, Employee is willing to be employed as the President and CEO in the manner provided for herein, and to perform the duties of the President and CEO upon the terms and conditions herein set forth; NOW, THEREFORE, in consideration of the promises and mutual covenants herein set forth it is agreed as follows: 1.Employment of the President and CEO. Employer hereby employs Employee as President and CEO 2.Term. a.Subject to Section 9 below and further to Section 2(b) below, the term of this Agreement shall commence upon the execution hereof (the “Commencement Date”) and expire three years from such date (“Initial Term”).Each 12-month period after the end of the initial term forward during the term hereof shall be referred to as an “Annual Period.” b.Subject to Section 10 below, unless the Board of Directors of the Company (the "Board") of Employer shall determine to the contrary and shall so notify Employee in writing on or before the end of the Initial Term or any Annual Period or unless the Employee notifies Employer in writing thirty (30) days before the end of the Initial Term or any Annual Period of his desire not to renew this Agreement, then at the end of either the Initial Term or the Annual Period, as the case maybe, the term of this Agreement shall be automatically extended for one (1) additional Annual Period to be added at the end of the then current term of this Agreement. 1 3.Duties.The Employee shall perform those functions generally performed by persons of such title and position, shall attend all meetings of the stockholders and the Board when possible and shall perform any and all related duties and shall have any and all powers as may be prescribed by resolution of the Board, and shall be available to confer and consult with and advise the officers and directors of Employer at such times that may be required by Employer.Employee shall report directly and solely to the Board. 4.Compensation. (i) Employee shall be paid a minimum of $500 per month.Employee shall be paid periodically in accordance with the policies of the Employer during the term of this Agreement, but not less than monthly. (ii) Employee is eligible for an annual bonus, if any, which will be determined and paid in accordance with policies set from time to time by the Board, in its sole discretion. 5.Expenses.Employee shall submit to Employer reasonably detailed receipts or credit card statements with respect thereto which substantiate the Employee’s expenses.Employee shall use his own credit cards and be reimbursed each month for his business expenses. 6.Vacation.Employee shall be entitled to one week paid vacation time during each year of employment upon dates agreed upon by Employer.Upon separation of employment, for any reason, vacation time accrued and not used shall be paid at the salary rate of Employee in effect at the time of employment separation. 7.Secrecy.At no time shall Employee disclose to anyone any confidential or secret information (not already constituting information available to the public) concerning (a) internal affairs or proprietary business operations of Employer or its affiliates or (b) any trade secrets, new product developments, patents, programs or programming, especially unique processes or methods (c) research done on behalf of company (d) contracts and meetings on behalf of company (e) financial information of the company. 8.
